DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	Information disclosure statement filed 07/26/22 has been fully considered. 

Status of the Claims 

	The present application, filed 07/26/22, is being examined on the merits herein. 
	Amendments filed 07/26/22 have been entered in full. Claims 13, 15-19, and 29 are amended. Claim 34 is newly added. 

Withdrawn Rejections

35 U.S.C. § 112(b)
Applicant’s arguments, see pgs. 6-7, filed 07/26/22, with respect to the claim rejections of 9-19 and 29-33 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b)claim rejections  of claims 9-19 have been withdrawn. 
The applicants, without acquiescing to the lack of clarity, have amended the claims to overcome the indefiniteness rejection. Claim 13’s amendment had added clarity to recite a mixture of compounds. Claim 9’s amendment properly defines the term “n’” to have a single definition instead of both a variable that can be between 1.0 and 1.3 and a variable that is equal to 1. For the above reasons, the claim rejection is withdrawn.

35 U.S.C. § 102
Applicant’s arguments, see pgs. 7-14, filed 07/26/22, with respect to claim rejections of claims 13, 9-12, 14-19 and 30-31 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The 35 U.S.C. § 102 of claims 13, 9-12, 14-19 and 30-31 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of WO2015153753A2, herein referred to as Liu under 35 U.S.C. § 103.
Applicant's arguments filed 07/26/22 with respect to the claim rejection of claim 29 under 35  U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pgs. 15-18, filed 07/26/22, with respect to the rejection of claims 32-33 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Liu further in view of Pfister and Morbidelli. Process for protein PEGylation. Journal of Controlled Release 180 (2014) 134–149 herein referred to as Pfister. 

New Objections
Specification
The disclosure is objected to because of the following informalities: 
[00193] 1st line recites the term “sie” it is believed that this is a typo and the intended word is “site”.  
Appropriate correction is required.

New/maintained  Rejections
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 9-12, 14-19, 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015153753A2, herein referred to as Liu. This rejection is a new grounds of rejection in response to the arguments. 
Liu teaches conjugates of an IL-15 moiety and one or more nonpeptidic, water soluble polymers. (Abstract). Liu teaches that these water-soluble polymers can be poly-ethylene glycol (PEG) or a derivative thereof. Liu teaches suitable polymeric reagents useful for forming covalent linkages with available amines of an IL-15 moiety.  (See [0109]). These specific examples can include a derivative of PEG with an amide linkage. (See table 1). 

    PNG
    media_image1.png
    164
    542
    media_image1.png
    Greyscale

Liu teaches that the inventive composition can comprise a single conjugate species or a mixture of conjugate species. Liu teaches that the conjugates in the composition can be at least about 85% one polymer attached to an IL-15 moiety. (See [0141]).  Liu teaches that control of the desired number of polymers for any given moiety can be achieved by selecting the proper polymeric reagent, the ratio of polymeric reagent to the IL-15 moiety, temperature, pH conditions, and other aspects of the conjugation reaction. (See [0143]). Liu teaches that reduction or elimination of the undesired conjugates can be achieved through purification means. Liu teaches that conjugates having different molecular weights can be isolated using gel filtration chromatography and/or ion exchange chromatography. (See [0145]). Liu teaches that different positional isoforms having different polymer attachment sites within the IL-15 moiety can be done using gel filtration columns. (See [0146]-[0147]). 
	Given the prior art it would be obvious to construct a mixture of long acting IL-15 receptor agonists according to formulas (I) and (II). One would be motivated to do so because Liu teaches that it is preferred that PEGylated IL-15 conjugates have at least some activity similar to human IL-15 and these conjugates can be used to stimulate the proliferation and maintenance of immune cells in the treatment of cancer. (See [0007] and [0054]). Liu teaches the structure associated with Formula I can be used to as a suitable polymeric reagents for forming covalent linkages with available amines of an IL-15 moiety. (See Table 1 and [0109]).  Liu tests the features of the IL-15 conjugates and teaches ways to isolate and purify the IL-15 conjugates. Thus, it is believed that one would have a reasonable expectation of success for following the guidance of Liu. As the compounds of Liu are directed towards what is defined in the instant specification and in Liu as an IL-15-based agonist. (See [0007] of the instant specification and Example 9 of Liu and [0007] of Liu). While Liu does not directly teach the term “agonism” or “agonist”, it can be implied that the features of “agonism to IL-15R” is linked with the use of the IL-15 conjugates to inhibit and treat cancer growth found in Example 9. 
	Regarding claims 13, 9-12, and 30-31, Liu teaches a variety of PEG molecules that are suitable polymeric reagents for forming covalent linkages with available amines of an IL-15 moiety. (See [0109]). An example of this can be found in the amide linkage found in table 1. (See pg 24). 
	
    PNG
    media_image1.png
    164
    542
    media_image1.png
    Greyscale

In this embodiment, “m” is equal to 3 and “n’” is equal to 1. The PEG portion denoted by the variable “n”  can be from about 100-2300. (See [0088]). Liu teaches that the composition can comprise a single conjugate species (a mono-PEGylated conjugate) or a mixture of conjugate species (a mixture of mono-PEGylated conjugates where attachment of the polymer occurs at different sites and/or a mixture of mono-PEGylated, di-PEGylated and tri-PEGylated conjugates). (See [0140]). Liu further teaches that the conjugates in the composition can have at least about 85% of the conjugates in the composition to have one polymer attached to the IL-15 moiety. In this embodiment it is assumed that 15% of the composition can have multiple polymers.  This range of up to 15% having multiple polymers can read on claims 9-12 in the case where the amide linkage compound is used, at least 85% of the conjugates have only one polymer attachment which matches the embodiment of formula I, and  the multiple polymers attachments to PEG embodies formula II. The claimed embodiment of have a range of 1 to 1.3 would necessarily flow from the claimed relationships of 10-12. 
	Regarding claim 14, Liu teaches an embodiment where at least 85% of the conjugates have a single polymer attachment to IL-15. (See [0141]). Liu also teaches an embodiment wherein at least 99% of the conjugates have one polymer attachment to IL-15. Within these ranges of “at least” 85% or 99%, 100% is a possible species. In the case of 100% single polymer attachment to IL-15 this would have an average number of 1.0. 
	Regarding claim 15, Liu teaches that the IL-15 moiety can be a mixture with similar or same embodiments of instant claimed  invention, as discussed above. 
	Regarding claims 15-19, as discussed above, Liu teaches the mixture of IL-15 conjugates. The feature of having certain EC50 values and certain affinities are considered to be inherent properties associated with certain mixture properties. Liu teaches that these properties can be achieved through certain production and purification of products to achieve desired results. Liu teaches that it is desirable for the conjugates to retain as much function of the unmodified IL-15 as possible. (See [0143]-[0149]) Liu teaches retaining the function of unmodified IL-15  is desirable because IL-15 stimulates the proliferation and maintenance of many cells within the immune system that can fight against cells that appear to the host as foreign. It would be obvious to want a mixture of IL-15 conjugates that retain unmodified IL-15 function as it would be a better cancer therapy over other conjugates that have reduced function. 
	Regarding claim 34, the variable “n” is defined by Liu to be within the range from 2 to about 3400. (See [0088]).  The value of 909 for “n” is within the prior art range. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Nellis et al. “Characterization of Recombinant Human IL-15 Deamidation and Its Practical Elimination through Substitution of Asparagine 77”; Pharm Res (2012) 29:722—738 herein referred to as Nellis. This rejection is maintained
As described above, Liu teaches the long-acting IL-15 receptor agonist of claim 1, on which claim 29 depends. Liu does not expressly recite wherein the agonist is less than about 35% deamidated. 
Nellis teaches deamidation-resistant IL-15 variants (abstract, section “Methods”). Nellis further
teaches that the variants did accumulate minor species during stress testing, but these constituted less
than 5% of the total peak area (p. 735, paragraph bridging 1st and 2nd column), indicating extent of
deamidated peaks was less than5%. Nellis further teaches that by minimizing rhlIL-15 deamidation, in
addition to elimination of a potential autoantigenicity mode, improvements in processing efficiency,
drug quality, and product stability would be realized (p. 723, 2" column, 15* paragraph). It would have
been obvious to one of ordinary skill in the art before the time of filing to have modified the method of
Liu, by incorporating the deamidation-resistant IL-15 variants taught by Nellis in order to obtain low levels of deamidation (less than 5%), in view of Nellis’s teaching that by minimizing IL-15 deamidation, a potential autoantigenicity mode is eliminated and improvements in processing efficiency, drug quality, and product stability can be observed.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO2015153753A2) as applied to claim 13 above, and further in view of Pfister and Morbidelli. Process for protein PEGylation. Journal of Controlled Release 180 (2014) 134–149 herein referred to as Pfister. This rejection is a new grounds of rejection. 
Liu teaches a mixture of IL-15 moieties that is readable on claim 13. Liu teaches a compound that is a species of formula 1 found in Liu Table 1 and further teaches that the IL-15 conjugates can be mono-PEGylated or multi-PEGylated. (See [0109] and [0140]). Liu teaches that separation of positional isoforms can be carried out by reverse phase chromatography. (See [0148]). Liu does not teach a reason or motivation as to why one having ordinary skill in the art would use a mixture of positional isoforms.  
Pfister teaches a review of the field of PEGylating protein. (See abstract). Pfister teaches that biological in-vivo activity of PEG-protein conjugates depends on the number of linked PEG chains and on the molecular weight of the polymer. (See pg 136 2nd col 2nd parag.). Pfister teaches  that the position of the PEG chains along the amino acid sequence strongly affects the properties of the conjugates. (See pg 136 2nd col 2nd parag.). Pfister teaches that problems arise when it comes to control on one hand the degree of PEGylation…and on the other hand the position of the PEG in the protein sequence. (See pg 136 2nd col 2nd parag.). Pfister teaches that the specific binding, in-vivo circulation half-life, and clearance are affected by the position of the PEG, generating a distribution of pharmacokinetic properties. (See pg. 137 1st col. lines 4-6). Pfister teaches that positional isomers are also named isoforms and can be determined based off of degree of PEGylation and the number of PEGylation sites. (See pg 137 col. 1 lines 6-8).  Pfister teaches that separation of position isomers can be performed at an analytical scale by pH gradient ion exchange chromatography. Pfister teaches that most PEG reactants have been designed for amine conjugation and more specifically for the ε-amine of lysine residues. (See pg 137 “1.2.1. Non-specific PEGylation”). Pfister teaches that due to the abundance of lysine residues in protein amino acid sequences, leads  to complex mixtures with different degrees of PEGylation. (See “1.2.1 Non-specific PEGylation”). Pfister teaches that depending on the reacting conditions (temperature, pH, PEG to protein ratio, reaction time) improved selectivity can be obtained, although such “random” PEGylation leads in all cases to multiple positional isomers. Pfister also teaches that PEGylation can be selectively performed at certain sites such as N-terminal PEGylation. (See “1.2.2 Site specific PEGylation”). 
Thus, it would be obvious to a person having ordinary skill in the art to create a mixture of positional isomers associated with formula I according to the teachings of Liu. It would be obvious because Pfister teaches that non-specific PEGylation naturally causes these isoforms based on the lysine residues or other amines the PEG molecules bind. Pfister also teaches that many non-specific PEGylated drugs have found commercial success in improving pharmaceutical properties. (See last parag. “1.2.1 Non-Specific PEGylation”).
Regarding claim 33, in the case of using the amine-based binding conjugates of Liu, every lysine molecule could be a potential binding site. Pfister teaches that specific binding, in vivo circulation half-life, and clearance are affected by the position of the PEG, generating a distribution of pharmacological properties. (See pg. 137 1st col. lines 4-6). Pfister teaches that limiting the PEGylation to the N-terminus can cause the PEGylated proteins to have extend blood circulations and conserved activities. It would be obvious to want a mixture of positional isomers that  predominantly favor PEGylation of the N-terminus of the IL-15 moiety. Pfister teaches that the this can both extend blood circulation and conserved activities of the IL-15 conjugate. Pfister teaches that there are a variety of different methods to achieve PEGylation at the N-terminus like modifications to N-terminal amines, use of PEG aldehydes, and PEGylation at histidine tags on genetic engineered proteins. (See “1.2.2 Site Specific PEGylation”). 

Response to Arguments

Rejections under 112(b)
	The applicants, without acquiescing to the lack of clarity, have amended the claims to overcome the indefiniteness rejection, see pages 6-7 of the Remarks. Claim 13’s amendment had added clarity to recite a mixture of compounds. Claim 9’s amendment properly defines the term “n’” to have a single definition instead of both a variable that can be between 1.0 and 1.3 and a variable that is equal to 1. For the above reasons, the claim rejection is withdrawn.

Rejections under 102
	The applicant’s Remarks, filed 07/26/22, have been considered. The applicants argue several points concerning the standard for anticipation: 
Liu does not provide an expectation of success as to whether a resulting conjugate will function as an agonist or antagonist. (See pg 10). 
It is known at the time that filing that PEGylation with a stable, amine selective reagent resulted in an antagonist. (See pg 10)
The work of Grabstein (US2004/0253587) and Petit (J. Biol. Chem., 272(4):2312-2318 (1997)) show that the activity of an IL-15/PEG conjugate would have diminished affinity. (See pg 11)
The methods of Liu MAY result in a PEGylated IL-15 moiety with diminished biological activity.
If a composition were to be made that has these features it would not “necessarily flow” (pg 11)
Examiner improperly combines general teachings in Liu with specific, separate embodiments to arrive at the presently claimed composition. (See pg 12)
One having ordinary skill  in the art would not reasonably consider the structure of the Corresponding Conjugate to teach anything about the number of PEG reagents attached to the IL-15. (See pg 13)
Liu fails to teach a composition comprising a mixture of long-acting IL-15 amino groups in the claimed range.  (See pg 13). 


It is first mentioned that the initial 102 rejection has been withdrawn, the argument that the variety of products produced by PEGylation would not necessarily flow is convincing. It is further noted that Liu does not necessarily teach a mixture of wherein the PEG moieties can be 2,3 or greater than three. However, Liu does teach a variety of embodiments that can exist as a mixture. This can be found in [0140] where Liu teaches that the composition can comprise a mixture of conjugate species. The new 103 rejection overcomes the argument that the Examiner improperly combines embodiments. Each embodiment used by Liu teaches why one having ordinary skill in the art would use such an invention and further provides obviousness. This would be improper for anticipation. The new rejection would render this argument moot. 
The argument about Liu  not providing an expectation of success, on pg. 10, is not persuasive. Liu teaches that aspects of their invention may or may not possess a measurable degree of IL-15 activity. (See [0105]). Liu teaches that it is preferable that conjugates possessing little or no IL-15 activity contain a hydrolysable linkage connecting the polymer to the moiety, so that regardless of the lack (or relatively lack) of activity in the conjugate, the active parent molecule (or a derivative thereof) is released upon aqueous-induced cleavage of the hydrolysable linkage. (See [0105]) Liu teaches that control of the desired number of polymers for any given moiety can be achieved by selecting the proper polymeric reagent, the ratio of polymeric reagent to the IL-15 moiety, temperature, pH conditions, and other aspects of the conjugation reaction. (See [0143]). Liu teaches that reduction or elimination of the undesired conjugates can be achieved through purification means. Liu teaches that conjugates having different molecular weights can be isolated using gel filtration chromatography and/or ion exchange chromatography. (See [0145]). Liu teaches that different positional isoforms having different polymer attachment sites within the IL-15 moiety can be done using gel filtration columns. (See [0146]-[0147]). Liu teaches that IL-15 activity can be determined via pSTAT5 assay or other assays. (See [0078] and [0079]). Thus, it would seem that the prior art teaches many methods to isolate, purify, and test the conjugates for optimal agonism activity. Design choice of using a hydrolytic polymer to coat the IL-15 would result in at least a partial agonism function according to preferred embodiments Liu. One having ordinary skill in the art would have an expectation of success to producing an agonist using the tools presented by Liu. In specific, Liu teaches the same method of determining IL-15 activity as used in the instant application of using pSTAT5 to determine EC50. This method would be a way to determine IL-15 activity on a population of cells. Using these methods, it would be possible to purify and characterize conjugates to optimize the conjugate mixtures to contain the desired properties. 
Many of the arguments the applicant cites are in regards to the function of the PEGylated IL-15 to function as an agonist instead of an antagonist. The argument that this antagonism in the prior art teaches away from production of the instant applications agonism is not convincing. The applicant’s arguments, see pgs. 7-14, recite that Liu’s conjugates are not necessarily IL-15 receptor agonist. The applicant’s state that it was known in the art at the time of filing that PEGylation of IL-15 with a stable, amine selective reagent resulted (or at least could result) in an IL-15 receptor antagonist. The applicants site the works of Pettit that teach PEGylated IL-15 “functions as a specific IL-15 antagonist with prolonged circulation half-life.” The applicants recite the teachings of Grabstein that PEGylated IL-15 molecules that are stated to retain the ability to bind to IL-15Rα but have substantially diminished or no affinity for β and/or γ-subunits of the IL-15 receptor complex. Thus, according to the prior art the applicants believe that an agonist MAY be produced by Liu. This argument is not convincing because the prior art also teaches that these features of acting as an antagonist can be selected against. In the above 103 rejections the source of Pfister (Pfister and Morbidelli. Process for protein PEGylation. Journal of Controlled Release 180 (2014) 134–149) is used to non-specific vs. specific PEGylation. Pfister teaches that biological in-vivo activity of PEG-protein conjugates depends on the number of linked PEG chains and on the molecular weight of the polymer. (See pg 136 2nd col 2nd parag.). Pfister teaches  that the position of the PEG chains along the amino acid sequence strongly affects the properties of the conjugates. (See pg 136 2nd col 2nd parag.). Pfister teaches that problems arise when it comes to control on one hand the degree of PEGylation…and on the other hand the position of the PEG in the protein sequence. (See pg 136 2nd col 2nd parag.). Pfister teaches that the specific binding, in-vivo circulation half-life, and clearance are affected by the position of the PEG, generating a distribution of pharmacokinetic properties. (See pg. 137 1st col. lines 4-6). Pfister teaches that most PEG reactants have been designed for amine conjugation and more specifically for the ε-amine of lysine residues. (See pg 137 “1.2.1. Non-specific PEGylation”). Pfister teaches that due to the abundance of lysine residues in protein amino acid sequences, leads  to complex mixtures with different degrees of PEGylation. (See “1.2.1 Non-specific PEGylation”). Pfister teaches that depending on the reacting conditions (temperature, pH, PEG to protein ratio, reaction time) improved selectivity can be obtained, although such “random” PEGylation leads in all cases to multiple positional isomers. (See “1.2.1 Non-specific PEGylation”) Pfister also teaches other ways to improve PEGylation specificity such as use of PEG aldehydes to increase the selectivity towards the N-terminus. (See Pfister “1.2.2 Site Specific PEGylation”)Pfister teaches that isoforms or positional isomers can be selected and purified based on  ion exchange chromatography. (See Pfister pg 137 last two parag. “1.1 PEGylation chemistry”). This information is not relied upon in Liu but provides a lens into how the prior art should be view. Liu teaches a variety of things directly involved in the instant application:
Liu teaches that it is desirable to use the activity of IL-15 to stimulate the proliferation and maintenance of many cells within the immune system that can fight against cells that appear to the host as foreign or in treatments of individuals suffering from cancer. (See Liu [0007]). 
Liu teaches that it is preferred that the EC50 value of the conjugates is less than 150 ng/mL. 
Liu teaches that it is generally preferred that the conjugates have IL-15 activity. (See [0105]). It is implied that even if little or no activity is present that the conjugates have cleavable linkages to retain IL-15 function. 
The composition of Liu can be a single conjugate species or a mixture of conjugate species. (See [0140]). 
Liu teaches that control of the desired number of polymers for any given moiety can be achieved by selecting the proper polymeric reagent, the ratio of polymeric reagent to the IL-15 moiety, temperature, pH conditions, and other aspects of the conjugation reaction. Furthermore, Liu teaches that reduction or elimination of the undesired conjugates can be achieved through purification means. 
Liu teaches that separation of positional isoforms is carried out by reverse phase chromatography or by ion exchange chromatography. (See [0148]). 
Liu teaches that compositions are preferably substantially free of proteins that do not have IL-15 activity. (See [0149]). 
Liu teaches antitumor activity of IL-15 Conjugates in melanoma tumors. (See example 9). It is noted that this function is attributed to agonism not antagonism. (See instant spec [0007]-[0009]). 

These factors together show that Liu could create agonist IL-15 conjugate mixtures. While it is possible for antagonist to be produced when PEGylating IL-15, this function has been shown to be favored by the applicant’s sources. Grabstein (US20040253587) screened for IL-15 antagonist using SDS-PAGE and Western-blotting. (See Grabstein [0082] and [0083]).  Pettit also teaches characterization of their IL-15-PEG conjugates to remove unwanted conjugates. (See Petit pg 2313 “Physical Characterization of PEG-15 and PEG IL-2”). Thus, it would seem that these features can be purified against to get conjugates that are agonist. It is shown in Liu that there are a variety of methods to purify and it is also shown that agonist are useful in treating cancer. As the new grounds of rejections shows, it would be obvious to construct a mixture of long acting IL-15 receptor agonists according to formulas (I) and (II). One would be motivated to do so because Liu teaches that PEGylated IL-15 conjugates having at least some activity similar to human IL-15 and these conjugates can be used to stimulate the proliferation and maintenance of immune cells in the treatment of cancer. (See [0007] and [0054]). Liu teaches the structure associated with Formula I can be used to as a suitable polymeric reagents for forming covalent linkages with available amines of an IL-15 moiety. (See Table 1 and [0109]).  Liu tests the features of the IL-15 conjugates and teaches ways to isolate and purify the IL-15 conjugates. Thus, it is believed that one would have a reasonable expectation of success for following the guidance of Liu. As the compounds of Liu are directed towards what is defined in the instant specification and in Liu as an IL-15-based agonist. (See [0007] of the instant specification and Example 9 of Liu and [0007] of Liu). While Liu does not directly teach the term “agonism” or “agonist”, it can be implied that the features of “agonism to IL-15R” is linked with the use of the IL-15 conjugates to inhibit and treat cancer growth found in Example 9.
This new grounds of rejection answers many of the applicant’s arguments. The new grounds of rejection above shows a prima facie case of obviousness to show why one having ordinary skill would construct the instant claimed invention. 

Rejections under 103
	The applicants argue several argument, pgs. 14-18 in response to previous action:
Liu does not teach the composition described in the instant application
The previous 103 rejection fails a “lead compound analysis”
Liu as evidenced by “Structural isomerism”  fails to compensate for the deficiencies in Liu.
In regards to the assertion that Liu does not teach the claimed composition. The new grounds of rejection shows that Liu does make obvious the creation of such composition described in the instant application. The above rejection focuses the teaches of Liu to show obviousness. Liu does teach that that the composition of their invention can be in a mixture of variety of PEGylated conjugates and Liu teaches that in particularly the examples found in Table 1 are examples of suitable polymeric reagents useful for forming covalent linkages with available amines of an IL-15 moiety. (See above rejection). 
In regards to the “lead compound analysis”, the applicants point out that there are two parts to “lead compound analysis”. The first step is to determine if the prior art provides sufficient motivation to select a prior art compound or composition as the lead compound for further modification. The second step is determining if the lead compound provides sufficient motivation to make the proposed modifications. The applicants argue that the first step is a “no”. This is not convincing as Liu teaches motivation to use this composition. Liu does this by showing that PEG-IL-15 conjugates can be used to treat cancer (see “Background” of Liu pgs. 1-3 and example 9) and by showing sufficient polymeric reagents useful for forming covalent linkages with available amines of an IL-15 moiety (see [0109] and Table 1). Liu teaches that the “n” variable found in the conjugates can be in a range from 2 to about 3400. (See [0088]). While Liu is particularly concerned with preparing conjugates using branched polymeric reagents, this does not negate or teach away from the fact that Liu teaches mPEG-Succinimidyl reagents like that of the instant application can be used to produced IL-15 conjugates with amide linkages. Liu further teaches that the composition can be a mixture of a variety of PEGylated IL-15. Liu teaches that the goal of their invention is to create better cancer therapies and to use IL-15-PEG moieties to do so. Liu teaches that there are a variety of different ways to isolate and purify products that show these effects. The applicants offer no proof to why one having ordinary skill in the art would not choose this particular reagent nor do they adequately show that the prior art teaches away from using such reagents. They merely suggest that one would not use such reagent that is considered by Liu to be suitable. Liu, as shown above, is interested in the agonistic function of IL-15 and teaches a variety of ways to achieve IL-15 conjugates that have agonism. Thus, based on the teachings of Liu it is believed that the answer to the first part of the “lead compound analysis” is a “yes”. As pointed out in the new 103 rejection above,  one would be motivated to do so because Liu teaches that PEGylated IL-15 conjugates are preferred to have at least some activity similar to human IL-15 and these conjugates can be used to stimulate the proliferation and maintenance of immune cells in the treatment of cancer.
	With respect to the arguments pertaining to “Structural Isomerism”, these arguments are convincing. The office erred in the previous rejection citing that use of isomers would be obvious. A new rejection to show the state of the art has been provided. Pfister teaches that positional isomers have different pharmacological properties based on the degree of PEGylation and also from the site of PEGylation. This new grounds of rejection to shows a prima facie case of obviousness. The rejection of claim 32 points out that the process of PEGylation results in positional isomers as taught by Pfister. The rejection of claim 33 further teaches that N-terminus positional isomer is favorable to retain native IL-15 activities. 
Conclusion

None of the claims are allowed
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647